Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 1 of 9


                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 18-23919-CIV-CMA


  BISMARCK JOSE FRECH GONZALEZ and                         )
  all others similarly situated under 29 U.S.C.            )
  2016(b),                                                 )
                                                           )
                    Plaintiff(s),                          )
                                                           )
  v.                                                       )
                                                           )
                                                           )
  MJM STRUCTURAL CORP., HENRY LEW,          )
  and BENAY LEW.                            )
                                            )
              Defendant(s).                 )
  _________________________________________ )

                            ANSWER TO FIRST AMENDED COMPLAINT

            Defendants, MJM STRUCTURAL CORP., HENRY LEW, and BENAY LEW, by and

  through undersigned counsel answer the First Amended Complaint and state as follows:

  1. Admitted this purports to be an action arising under the FLSA but denied the Plaintiff is entitled

        to the relief he seeks.

  2. Unknown at this time and strict proof of same is required.

  3. The first sentence is admitted. Upon information and belief the Plaintiff presented false identity

        information to secure employment and the named Plaintiff may not technically have been

        employed by MJM.

  4. Admitted that Henry Lew is a corporate officer and/or owner of MJM, but for the reason stated

        in paragraph 3 above, the balance of the allegation is denied.

  5. Admitted that Benay Lew is a corporate officer and/or owner of MJM, but for the reason stated

        in paragraph 3 above, the balance of the allegation is denied.


  ______________________________________________________________________________
                                LAW OFFICES OF GEORGE A. MINSKI, P.A.
       2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 2 of 9

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Answer to First Amended Complaint


  6. Denied any acts or omissions occurred.

  7. The first sentence is admitted. The second sentence is admitted but it is denied that Plaintiff is

      entitled to the relief he seeks. The third sentence is denied.

  8. Admitted for jurisdictional purposes only.

  9. The allegations are legal conclusions to which no response is required. If a response is

      required, Defendants direct the Court to the actual statutes for their full text and language.

  10. Denied.

  11. The first sentence is admitted. The balance of the paragraph is denied.

  12. Admitted.

  13. Admitted.

  14. Admitted.

  15. Denied.

  16. Denied Plaintiff is entitled to fees or costs.

  17. The allegations are legal conclusions to which no response is required. If a response is

      required, Defendants direct the Court to the actual statutes for their full text and language.

  18. Denied.

  19. Denied.

  20. Denied.

  21. Denied.

  22. Denied.


  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           2
Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 3 of 9

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Answer to First Amended Complaint


  23. Denied Plaintiff is entitled to the relief he seeks.

  24. Denied.

                                           AFFIRMATIVE DEFENSES

  25.      Plaintiff’s claims are barred by virtue of knowingly pleading false and untrue claims as to

  the number of hours and the periods of time the Plaintiff set forth as having worked.

  26.      Upon information and belief Plaintiff is barred from recovering any damages by virtue of

  utilizing a false identity.

  27.      Plaintiff’s claims are barred to the extent that he did not work more than forty (40) hours

  in any workweek.

  28.      Plaintiff fails to state a cause of action for which relief can be granted as the Plaintiff’s

  claims are impermissibly speculative and imprecise, as the Plaintiff claims to have worked “an

  average of 55 hours a week” and claims he “was not paid for approximately 10 hours.”

  29.      Plaintiff is not entitled to damages for hours not actually worked during any workweek.

  30.      Plaintiff’s claims are barred by the provisions of Section 4 of the Portal-to-Portal Act, 29

  U.S.C. §254, as to all hours during which they engaged in certain activities that were preliminary

  or postliminary to their principal activities.

  31.      Plaintiff’s claims are barred in whole or part by exemptions, exclusions, exceptions, or

  credits provided in 29 U.S.C. §§ 207 and 213. Defendant MJM has and had specific and

  comprehensive time keeping procedures and policies such that Plaintiff was            responsible for

  making, keeping, and reporting any alleged overtime hours he worked. And further, Plaintiff did

  report overtime hours pursuant to MJM’s time keeping procedures and policies and Plaintiff was
  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           3
Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 4 of 9

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Answer to First Amended Complaint


  compensated at a proper overtime rate for those hours.

  32.      Plaintiff’s claims are barred in whole or in part by the provisions of 29 U.S.C. § 259, to the

  extent that actions taken in connection with Plaintiff’s employment were done in good faith in

  conformity with and reliance upon administrative regulations, orders, rulings, approvals,

  interpretations, and written and unwritten administrative practices or enforcement policies of the

  Administrator of the Wage and Hour Division of the United States of Labor. Defendant MJM has

  and had specific and comprehensive time keeping procedures and policies such that Plaintiff was

  responsible for making, keeping, and reporting any alleged overtime           hours he worked. And

  further, Plaintiff did report overtime hours pursuant to MJM’s time keeping procedures and

  policies and Plaintiff was compensated at a proper overtime rate for those hours.

  33.      Defendants state that all actions taken related to payment of Plaintiff’s compensation,

  wages and withholdings thereto were made in good faith, and any purported violations of the FLSA

  are de minimis. Defendant MJM has and had specific and comprehensive time keeping procedures

  and policies such that Plaintiff was responsible for making, keeping, and reporting any alleged

  overtime hours he worked. And further, Plaintiff did report overtime hours pursuant to MJM’ time

  keeping procedures and policies and Plaintiff was compensated at a proper overtime rate for those

  hours.

  34.      Defendants state that Plaintiff was properly compensated under all applicable laws for any

  and all overtime work as demonstrated by Plaintiff’s payroll records, which reflect repeated

  payment of overtime pay throughout his employment.

  35.      Defendants state that to the extent any determination is made that wages or overtime

  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           4
Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 5 of 9

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Answer to First Amended Complaint


  compensation were ever owed or are owed to Plaintiff, and further, to the extent that it is

  determined that Plaintiff worked more than forty (40) hours in a work week and did not receive

  proper overtime compensation, such overtime was not specifically known by MJM and, therefore,

  no liquidated damages would be owing for the nonpayment of such overtime compensation.

  Defendant MJM has and had specific and comprehensive time keeping procedures and policies

  such that Plaintiff was responsible for making, keeping, and reporting any alleged overtime hours

  he worked. And further, Plaintiff did report overtime hours pursuant to MJM’s time keeping

  procedures and policies and Plaintiff was compensated at a proper overtime rate for those hours.

  36.      Defendants state that the Complaint fails to state a cause of action sufficient to justify the

  award of liquidated damages in favor of Plaintiff. Defendant MJM has and had specific and

  comprehensive time keeping procedures and policies such that Plaintiff was             responsible for

  making, keeping, and reporting any alleged overtime hours he worked. And further, Plaintiff did

  report overtime hours pursuant to MJM’s time keeping procedures and policies and Plaintiff was

  compensated at a proper overtime rate for those hours.

  37.      Defendants state that any activities that were for the sole benefit and convenience of

  Plaintiff do not constitute hours worked as defined by the FLSA.

  38.      Defendants state that Plaintiff is estopped from claiming unpaid overtime compensation in

  that he was responsible for making, keeping, and reporting any alleged overtime hours he worked.

  Therefore, because Defendant relied upon Plaintiff’s verified representations that he was paid all

  amounts due to him and because Plaintiff did not complain he was owed overtime or make a

  demand for wages during his employment, Plaintiff is now barred from bringing the claim he

  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           5
Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 6 of 9

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Answer to First Amended Complaint


  purport to make in this action.

  39.      Defendants state that Plaintiff is estopped from claiming unpaid overtime compensation in

  that he received proper overtime compensation during his employment for those overtime hours

  that he reported as required by MJM’s timekeeping policies.

  40.      If Plaintiff is able to show uncompensated overtime, which is denied, Plaintiff’s Complaint

  still fails to state a cause of action in that Plaintiff failed to comply with MJM’s timekeeping

  policies by not reporting or recording such overtime.


  41.      If Plaintiff is able to show uncompensated overtime, which is denied, Plaintiff’s Complaint

  still fails to state a cause of action in that Plaintiff failed to comply with MJM’s procedures to

  report errors in pay by not reporting such alleged errors.

  42.      If Plaintiff is able to show a violation of the FLSA, which is denied, Defendants are entitled

  to seek a set-off for paid but unearned wages.

  43.      Plaintiff has failed to meet his duty of properly mitigating any damages that he may have

  suffered (such damages are expressly denied); alternatively, any claim for relief must also be set

  off and/or reduced by wages, compensation, pay, commissions, benefits and all other earnings and

  remuneration, profit, and benefits, regardless of form, received by Plaintiff or which were earnable

  or receivable with reasonable diligence.

  44.      While it is not clear if Plaintiff is asserting a collective or class action, Plaintiff cannot

  establish or satisfy the requirements for a collective action pursuant to Section 216(b) of the FLSA

  and, therefore, the collective action allegations of the Complaint should be stricken and dismissed.


  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           6
Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 7 of 9

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Answer to First Amended Complaint


  45.      While it is not clear if Plaintiff is asserting a collective or class action, Plaintiff’s claims

  cannot proceed as a class action because the FLSA and its collective action procedure preempt

  state law that might otherwise permit class action treatment.

  46.      While it is not clear if Plaintiff is asserting a collective or class action, Plaintiff cannot

  establish or satisfy the requirements for class certification pursuant to Federal Rule of            Civil

  Procedure 23 and, therefore, the class certification allegations of the Complaint should be stricken

  and dismissed.

  47.      While it is not clear if Plaintiff is asserting a collective or class action, allowing this action

  to proceed as a collective action or as a class action would violate Defendant’s rights under the

  Seventh Amendment to the U.S. Constitution and under the Due Process Clause of the Fifth

  Amendment to the U.S. Constitution because liability may not be determined by a single jury on a

  class-wide basis.

  48.      To the extent the entity Defendant is found not to be liable, the individual Defendants are

  also not liable for any violations of the FLSA because any claim against the individuals would

  only be a derivative of the claim against the entity Defendant.

  49.      Defendants asserts that Plaintiff’s claims (if any) are barred and estopped to the extent that

  Defendant lacked actual or constructive knowledge of the hours he worked due to inaccurate or

  misleading information regarding hours worked provided by Plaintiff.

  50.      Plaintiff’s alleged damages (if any) are the result of independent actions attributed to him

  and not the Defendants. Therefore, the Defendants should not be held responsible for those actions.

  51.      Defendants are entitled to a set-off for all money paid to Plaintiff for work not actually
  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           7
Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 8 of 9

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Answer to First Amended Complaint


  performed by the Plaintiff.

  52.      Plaintiff’s claims are barred to the extent that he did not actually work the hours he is alleging

  he is owed payment for.

  53.      Plaintiff’s claims for fees and costs is barred by virtue of his counsel’s failure to make a

  reasonable pre-suit investigation or inquiry into the factual basis of the Plaintiff’s claims, which

  pre-suit.

  54.      In addition to the foregoing defenses, Plaintiff’s claims may be subject to additional

  defenses.

  WHEREFORE, Defendants, having fully answered the Complaint and having raised legal defenses

  thereto, request judgment in their favor in its entirety and that the Defendants be awarded costs,

  and reasonable attorneys’ fees as may be allowed under 29 U.S.C. §§201-216, 28 U.S.C. §1927,

  and under the federal rules of civil procedure.

                                                       Respectfully Submitted,

                                                       By:_/s/George A. Minski, Esq.
                                                       George A. Minski, Esq.
                                                       FBN. 724726
                                                       gminski@minskilaw.com
                                                       Christin Coleman Gallardo, Esq.
                                                       FBN: 798231
                                                       cgallardo@minskilaw.com
                                                       LAW OFFICES OF GEORGE A. MINSKI, P.A.
                                                       Counsel for Defendants
                                                       2475 Hollywood Boulevard
                                                       Hollywood, FL 33020
                                                       Dade: 305-792-2200
                                                       Broward: 954-362-4214
                                                       Primary email: dgomez@minskilaw.com
                                                       Secondary Email: gminski@minskilaw.com

  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           8
Case 1:18-cv-23919-CMA Document 15 Entered on FLSD Docket 10/05/2018 Page 9 of 9

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.
  Answer to First Amended Complaint




                                        CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on October 5, 2018, I electronically filed the foregoing
  document with the Clerk of Court by using the CM/ECF system. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties on the service list below
  either via transmission of Notices of Electronic Filing generated by CM/ECF or via U.S. Mail for
  those counsel or parties who are not authorized to receive electronically Notices of Electronic
  Filing.

                                                        By:_/s/George A. Minski, Esq.
                                                        George A. Minski, Esq.
                                                        FBN. 724726
                                                        Email: gminski@minskilaw.com



  SERVICE LIST
  J.H. Zidell, Esq.
  Neil Tobak, Esq.
  J.H. Zidell, P.A.
  300 71st Street, Suite 605
  Miami Beach, FL 33141
  Email: ZABOGADO@AOL.COM
  Counsel for Plaintiff




  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           9
